United States Court of Appeals
                      For the First Circuit

No. 10-2327

                         POWERCOMM, LLC,

                      Plaintiff, Appellant,

                                v.

               HOLYOKE GAS & ELECTRIC DEPARTMENT;
             JAMES M. LAVELLE; BRIAN C. BEAUREGARD;
    JEFFREY BROUILLARD; MICHAEL COSTELLO; CHARLES L. MARTEL,

                      Defendants, Appellees.


                              ERRATA

     The opinion of this Court, issued on September 14, 2011,
should be amended as follows.

     On page 2, line 7 of 1st paragraph, replace "Defendant-
appellant" with "Defendant-appellee".

     On page 2, line 2 of 3rd paragraph, replace "James Lavelle,
the Senior Manager of HG&E," with "Lavelle".

     Move footnote 1 from 3rd line down on page 4 to the end of the
1st paragraph on page 2.    Change first sentence of footnote to
read: "The other named defendants-appellees are all HG&E
employees." Replace "In addition to Lavelle, they are" with "They
are James Lavelle, the Senior Manager,".

     The second full sentence on page 3 should be revised to read:
"HG&E's Purchasing Coordinator, Yocelyn Delgado, reviewed the
resulting six bids and a cost comparison prepared by Brouillard and
concluded that the lowest bid--from Williams Construction
("Willco")--was $70,000 (or about 19 percent) lower than
PowerComm's, which was the second lowest."

     On page 8, line 8 of 2nd full paragraph, insert "improperly"
between "was" and "affected".